
	

114 HR 3075 IH: Countering Violent Extremism Grant Program Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3075
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Mr. Katko introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish a grant program to establish
			 counter-messaging campaigns targeting terrorist propaganda.
	
	
 1.Short titleThis Act may be cited as the Countering Violent Extremism Grant Program Act of 2015. 2.Grant program for countering violent extremism (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following new section:
				
					104.Grant program for countering violent extremism
						(a)Grant program
 (1)EstablishmentThe Secretary, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall establish a grant program for eligible community groups and organizations to assist such groups and organizations in establishing counter-messaging campaigns targeting violent extremism.
 (2)Implementation planNot later than 90 days after the date of the enactment of this section, the Secretary, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan for the grant program under this subsection, including eligibility criteria, application criteria, methodology for awarding grants, and a plan for monitoring and evaluating grant applications and awards.
 (3)ProhibitionA community group or organization is not eligible for a grant under this subsection if such group or organization has knowingly funded activities related to violent extremism or organizations known to engage in such activities, as determined by the Secretary, in coordination with the heads of other relevant Federal departments and agencies.
 (b)Violent extremism definedIn this section, the term violent extremism means ideologically motivated terrorist activities. (c)Authorization of appropriationsThere is authorized to be appropriated $6,000,000 for each of fiscal years 2016 through 2020 to carry out this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 103 the following new item:
				
					
						Sec. 104. Grant program for countering violent extremism..
			
